—Judgment, Supreme Court, Bronx County (Alan J. Saks, J.), entered on or about February 6, 1992, upon a verdict in favor of plaintiff and against defendants, awarding damages of $15,000, unanimously affirmed, without costs.
The report of plaintiffs consulting surgeon was evidence of a kind accepted in the medical profession as reliable in forming a professional opinion (see, Borden v Brady, 92 AD2d 983; Hambsch v New York City Tr. Auth., 63 NY2d 723, 726), and thus defense counsel’s reference to the report in cross-examining plaintiffs treating physician, and use of the findings contained therein in propounding hypothetical questions to one of defendants’ medical experts, was proper and does not warrant the granting of a new trial on the issue of damages. Concur—Rosenberger, J. P., Kupferman, Kassal and Rubin, JJ.